DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim(s) 3/15/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 36-38, 40, 42, 46, 47, 48, 50, 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0054935 A1 to Miller et al. (hereinafter, Miller) in view of US 2007/0010843 A1 to Green.
Regarding Claims 36 and 46, Miller discloses a method for treating tissue, comprising inter alia: 
inserting a cannula (introducer device 2) to a target site within a living body with a stylet (obturator 4) received within a lumen thereof, a distal end of the stylet extending distally to a distal end of the cannula to prevent tissue from being collected within the lumen of the cannula during insertion ([0061] In one embodiment, an introducer device 2 and a pointed obturator 4 are introduced together through the skin S of a patient's back to position their distal ends near the intervertebral disc D); 
after the distal end of the cannula is in a desired position adjacent to the target site, removing the stylet from the cannula ([0062] As shown in FIG. 1B, obturator 4 is then removed, leaving introducer device 2 in place) and inserting a protective sheath (cannula 6) through the lumen of the cannula such that a distal end of the protective sheath extends distally past the distal end of the cannula ([0062] As shown in FIG. 1C, an injection needle 6 is then passed through introducer device 2 and through the annulus fibrosis AF to position its distal tip in the nucleus pulposus NP); and 
inserting a guidewire (guidewire 8) through the lumen of the protective sheath until a distal end of the guidewire is within the target site ([0063] After placing injection needle 6, a guidewire 8 may be passed through injection needle 6 into the disc, as shown in FIG. 1D).
Miller discloses the claimed invention except for expressly disclosing where the cannula is a needle, where the needle has a sharp grind for cutting a tissue sample in the lumen of the needle. However, Green teaches a cannula (biopsy cannula 31) and stylet (stylet 43) configuration for the purpose of penetrating tissue to access a remote anatomical site ([0043]). Green teaches that the biopsy cannula has a sharp grind for cutting tissue (beveled tip 31 and swaged portion 39) (see Fig. 2). One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the cannula of Miller to have the sharp grind needle configuration at is distal end as set forth in Green as Green teaches at paragraph 0042 that such arrangement of a sharp stylet and sharp cannula would have allowed for access to a remote anatomical site for the purpose of treating the remote anatomical site. 
Regarding Claims 37 and 47, Miller as modified discloses the method of claim 36, further comprising removing the cannula from the target site ([0063] Once catheter device 10 is in place, introducer device 2 may be removed ...).
Regarding Claims 38 and 48, Miller discloses the method of claim 37, further comprising guiding a dilation device over the guidewire to the target site to dilate the target site ([0064] Referring to FIG. 1I, one or more anchoring members 16 disposed along catheter 10 are deployed to maintain a distal portion of catheter 10 in the disc. In one embodiment, anchoring member 16 comprises an expandable balloon …).  
Regarding Claims 40 and 50, Miller discloses the method of claim 36, further comprising, before the stylet is removed from the cannula, drawing the stylet proximally relative to the cannula so that a sharp tip at the distal end of the cannula punctures the target site to provide access thereto (before the obturator 4 is removed is would need to be drawn proximally relative to the introducer device 2, which would enable the distal end of the introducer device to puncture the target site to provide access thereto, [0062]).  
Regarding Claims 42 and 52, Miller discloses the method of claim 36, wherein the cannula includes an engaging element at a proximal end thereof (as best seen below in annoted Fig. 1B).  

    PNG
    media_image1.png
    150
    112
    media_image1.png
    Greyscale



Claim 39 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Green, and further in view of in view of US 2009/0209803 to Lovoi.
Miller as modified discloses the method of claim 38. Miller discloses the claimed invention except for expressly disclosing draining the dilated target site of a fluid. However, Lovovi teaches at [0007] that fluid may be drained from vertebral cavity using a cannula. One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the cannula of Miller to be used to drain fluid from a cavity as set forth in Lovoi, as Lovoi teaches at [0007] that the fluid would have been advantageously drained prior to the injection of further components and  materials to treat the patient. 

Claims 45 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller.
Miller as modified discloses the method of claim 36. Miller discloses the claimed invention except for expressly disclosing wherein the protective sheath is formed of one of Nitinol and Cobalt Chromium. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sheath of Miller to be either Nitinol or Cobalt Chromium as it would have been within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. The construct a cannula for in vivo use using such biocompatible materials would have been notorious obvious to one having an ordinary skill in the art. 

Allowable Subject Matter
Claims 41 and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 43, 44, 53 and 54 are also objected to as being dependent claim an objected allowable claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791